Citation Nr: 1133021	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-26 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected musculoligamentous strain of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected musculoligamentous strain of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO decision, which granted a claim for service connection for musculoligamentous strain of the right knee and assigned a noncompensable evaluation, effective February 3, 2008, and granted a claim for service connection for musculoligamentous strain of the lumbar spine and assigned a noncompensable evaluation, effective February 3, 2008.

The Board notes that the July 2008 statement of the case (SOC) also included the issues of entitlement to service connection for bilateral hearing loss, entitlement to a compensable evaluation for service-connected musculoligamentous strain of the left knee, and entitlement to a compensable evaluation for service-connected residuals of a hairline fracture of the right little finger.  However, on the Veteran's September 2008 statement, submitted in lieu of a VA Form 9 Appeal, he indicated that he only wished to appeal the evaluations assigned to his service-connected musculoligamentous strain of the right knee and his service-connected musculoligamentous strain of the lumbar spine.  As such, the issues of entitlement to service connection for bilateral hearing loss, entitlement to a compensable evaluation for service-connected musculoligamentous strain of the left knee, and entitlement to a compensable evaluation for service-connected residuals of a hairline fracture of the right little finger are not currently on appeal before the Board.

In July 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Lincoln, Nebraska RO.  A transcript of that proceeding has been associated with the claims folder.
In September 2009, the Board remanded the Veteran's claims.  In a January 2011 rating decision, the VA Appeals Management Center (AMC) assigned the Veteran 10 percent disability ratings for his service-connected musculoligamentous strain of the right knee and service-connected musculoligamentous strain of the lumbar spine effective February 3, 2008.  This rating decision was confirmed in a February 2011 supplemental statement of the case (SSOC).  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issues are still properly before the Board here and the issues have been appropriately rephrased above.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected right knee disability is manifested by pain and no more than slight recurrent subluxation and lateral instability from July 14, 2009; the evidence does not show arthritis of the right knee, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, ankylosis, genu recurvatum, or impairment of the tibia and fibula.

2.  The evidence shows that the Veteran's service-connected lumbar spine disability is manifested by pain, flare-ups, and limitation of motion.  The evidence does not show forward flexion of the thoracolumbar spine of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  The evidence does not show that the Veteran experiences incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician due to his lumbar spine disability.

4.  The evidence of record does not show that the Veteran's service-connected right knee and lumbar spine disabilities are so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating, and no higher, for slight recurrent subluxation and lateral instability of the right knee are met from July 14, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a disability rating in excess of 10 percent for service-connected musculoligamentous strain of the right knee, based upon limitation of motion of the right knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 (2010).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected musculoligamentous strain of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).

4.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected right knee and lumbar spine disabilities.  38 C.F.R.      § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased initial disability ratings for his service-connected right knee and lumbar spine disabilities.   

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2009, the Board remanded these claims and ordered the either the agency of original jurisdiction (AOJ) or AMC to contact the Veteran in order to obtain identified private treatment records as well as schedule the Veteran for a VA examination for his service-connected right knee and lumbar spine disabilities and associate a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC mailed a letter to the Veteran in October 2009 requesting that that he complete a medical authorization form in order for the AMC to obtain identified private treatment records.  Additionally, the Veteran was afforded a VA examination for his service-connected right knee and lumbar spine disabilities, and a report of the examination was associated with his claims folder.  The Veteran's right knee and lumbar spine claims were readjudicated via the February 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.
 
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in February 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the statements from the Veteran and his spouse, service treatment records, as well as VA treatment records.  

The Veteran was afforded VA examinations in March 2008 and December 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right knee and lumbar spine disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board observes that the March 2008 VA examiner did not indicate whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his right knee and lumbar spine disabilities.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board notes that the Veteran indicated at the July 2009 Board hearing that he received treatment for his service-connected right knee and lumbar spine disabilities at the Madonna Rehabilitation Center.  In an October 2009 letter, the AMC requested that the Veteran return a signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain records from the Madonna Rehabilitation Center.  As evidenced by the claims folder, the Veteran did not return a signed and dated medical authorization form.    

Although the absence of the private treatment records from the Madonna Rehabilitation Center is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his right knee and lumbar spine claims by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  The Board's decision to not remand the appeal for a second time to obtain these records is supported by the fact that it appears that the AMC made a sufficient attempt to locate the private treatment records.  
The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in July 2009.

Accordingly, the Board will proceed to a decision.


Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Higher evaluation for right knee disability

The Veteran seeks entitlement to an increased rating for his service-connected right knee musculoligamentous strain, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 [limitation of flexion].

Arthritis is evaluated under Diagnostic Code 5003 [arthritis].  However, the evidence of record is pertinently absent any indication that the Veteran has a current diagnosis of arthritis in his right knee, nor has he so contended.  Accordingly, use of Diagnostic Code 5003 is not for application.  

The Board additionally notes that there is no evidence of ankylosis, locking of the knee, disability caused by cartilage removal, or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256, 5258, 5259, and 5262 do not apply in this case.

The competent and probative evidence of record demonstrates that the Veteran's right knee disability is manifested by joint pain and limited range of motion.  This symptomatology is congruent with the criteria set out in Diagnostic Codes 5260 [limitation of flexion] and 5261 [limitation of extension].  Accordingly, the Board finds that rating the Veteran under Diagnostic Codes 5260 and 5261 is appropriate in this case.  Moreover, a veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the Veteran has reported weakness, popping, stiffness, occasional giving way, intermittent swelling, and use of a brace for his right knee.  See, e.g., the December 2009 VA examination report.  Notably, the medical evidence of record documents grinding, popping, and tenderness in the Veteran's right knee upon examination.  Id.  

Accordingly, based on the Veteran's complaints and medical evidence documenting recurrent subluxation and lateral instability of his right knee, the Board will also rate the Veteran's right knee under Diagnostic Code 5257.  

Rating Based on Recurrent Subluxation and/or Lateral Instability

Under Diagnostic Code 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating contemplates severe recurrent subluxation or lateral instability.  

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

The Veteran was afforded a VA examination in March 2008.  At that time, he denied swelling and sensation of giving way in his right knee, although kneeling was an exacerbating factor.  He also indicated that the right knee disability had no effects on chores, shopping, exercise, traveling, feeding, bathing, dressing, toileting, and grooming; mild effects on recreation; and moderate effects on sports.  The Veteran reported that he uses medication for pain in the right knee.

Upon examination of the Veteran's right knee, the VA examiner reported the absence of bumps consistent with Osgood-Schlatters disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or other knee abnormality.  The Veteran was diagnosed with musculoligamentous strain of the right knee.  
While instability was not noted at the March 2008 examination, at the July 14, 2009 Board hearing, the Veteran testified that he experienced instability in his right knee on a daily basis, in particular when walking, driving, and working.  He also reported that he has difficulty rising out of a seat and kneeling, as well as going up and down stairs and does not participate in sports.  See the July 2009 Board hearing transcript, pgs. 7-8, 15.  He further noted that he hears a popping sound in his knee, and that he cannot walk far without experiencing pain.  Id.  He also stated that he uses a knee brace for support.  Id. at page 9.  The Veteran's spouse testified that the Veteran has difficulty kneeling and walking due to the right knee pain.  Id. at page 12.  The Board finds no reason to doubt these statements.  Indeed, the Veteran is competent to report as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran was provided an additional VA examination in December 2009.  This examination includes complaints consistent with instability.  In particular, the Veteran reported pain, weakness, popping, stiffness, occasional giving way, and intermittent swelling in the right knee which required use of medication and a knee brace for treatment.  Furthermore, upon examination of the Veteran's right knee, the VA examiner reported grinding and snapping/popping with all other findings normal.
  
Based on the competent and probative evidence of record, the Board finds that prior to July 14, 2009, the Veteran's does not present a picture consistent with slight, moderate, or severe right knee subluxation and instability.  He neither complained of instability nor is such shown during the March 2008 examination.  On the contrary, the March 2008 examination report specifically notes the absence of instability with no patellar or meniscus abnormalities.  

However, from July 14, 2009, when the Veteran testified as to the severity of his right knee subluxation and instability, the Board finds that his right knee disability presents a picture consistent with slight pathology.  The evidence since July 14, 2009, is not consistent with "moderate" or "severe" disability under the criteria of Diagnostic Code 5257.  Indeed, there is no competent and probative evidence of record tending to indicate that the Veteran experiences moderate or severe instability and/or subluxation of his right knee at any time during the course of the appeal.  The December 2009 examination report notes that the Veteran could stand for 3 to 8 hours with only short rest periods and had no functional limitations with respect to walking.  While the Veteran had an equivocal McMurray's tests, the examiner noted that all findings were normal with the exception of the previous mentioned grinding, snapping, and popping.  

Accordingly, based on the evidence of record, the Board finds that the Veteran's right knee subluxation and instability are properly described as "slight" under the criteria of Diagnostic Code 5257 from July 14, 2009.  To the extent that the Veteran may contend otherwise, his self-reports are outweighed by the medical evidence, which indicates that there is no evidence of slight knee subluxation or instability prior to July 14, 2009, or moderate or severe knee subluxation or instability during the course of the appeal.

In sum, a separate disability rating of 10 percent is warranted for the Veteran's service-connected right knee disability based on subluxation or instability pursuant to Diagnostic Code 5257 from July 14, 2009.

Rating Based on Limitation of Motion

The Veteran was provided a VA examination for his right knee disability in March 2008.  He reported an absence of swelling or sensation of giving way in his right knee.  However, he complained of infrequent pain and difficulty kneeling.  Upon physical examination, the VA examiner noted that the Veteran's gait was normal and there was no loss of strength or range of motion.  Range of motion testing revealed forward flexion of 140 degrees and extension of zero degrees with no additional loss of motion on repetitive use.  X-ray findings revealed a normal impression.  The examiner diagnosed the Veteran with right knee musculoligamentous strain.  

At the July 2009 Board hearing, the Veteran complained of daily instability in his right knee, in particular when walking, driving, and working.  He also reported that he has difficulty rising out of a seat, kneeling, as well as going up and down stairs and does not participate in sports.  See the July 2009 Board hearing transcript, pgs. 7-8, 15.  He further noted that he hears a popping sound in his knee, and that he cannot walk far without experiencing pain.  Id.  He also stated that he uses a knee brace for support.  Id. at page 9.  The Veteran's spouse testified that the Veteran has difficulty kneeling and walking due to the right knee pain.  Id. at page 12.
  
The Veteran was afforded an additional VA examination in December 2009.  He complained of weakness, popping, stiffness, occasional giving way, and intermittent swelling of the right knee which required use of medication and a knee brace for treatment.  He also reported flare-ups which occurred weekly, were moderate in severity, and lasted up to two days in duration.  

Upon examination of the Veteran's right knee, the VA examiner reported a normal gait, and no evidence of abnormal weight bearing.  Range of motion testing revealed forward flexion of 130 degrees with pain at 125 degrees, and extension of zero degrees.  The examiner noted some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  He could not express, without resorting to speculation, additional limitation due to repetitive use during a flare-up.  X-ray findings revealed an impression of ossific protuberance of lateral right mid fibula, unchanged.  The examiner diagnosed the Veteran with musculoligamentous strain of the right knee.  

Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees with a compensable evaluation where there is limitation of knee flexion to 45 degrees or less.  The motion of flexion required for a compensable evaluation is not approximated in this case as the Veteran's actual recorded ranges of flexion (140 degrees in 2008 and 125 degrees in 2009) exceed the 45 degrees necessary to establish a compensable rating based on flexion.  There is no evidence which indicates that a greater limitation of flexion currently exists.  Thus, without evidence of limitation of flexion of 45 degrees or less in the right knee, the criteria for a compensable evaluation are not met based upon Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  A compensable evaluation is warranted for limitation of extension to 10 degrees or more.  As detailed above, the March 2008 and December 2009 VA examinations indicated zero degrees extension.  Thus, without limitation of extension to 10 degrees or more in the right knee, a compensable evaluation for right knee extension cannot be assigned under Diagnostic Code 5261.

For the reasons stated above, under Diagnostic Codes 5260 and 5261, respectively, the limitation of right knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable level of disability in either knee at any time during this appeal.  Furthermore, there is no evidence of a compensable level of limited flexion combined with a compensable level of limited extension such to warrant separate compensable evaluations.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his right knee disability, notably his difficulty when walking, sitting, or driving, as well as flare-ups which were moderate in severity, occurred weekly, and lasted up to two hours in duration. 

However, the Board places greater probative value on the objective clinical findings which do not support a compensable evaluation for limited flexion and/or limited extension.  In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's knee complaints.  Specifically, during the most recent VA examination in December 2009, the Veteran was able to maintain right knee forward flexion up to 125 degrees when pain was considered as well as right knee limitation of extension of zero degrees.  Although the VA examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up, he reported no additional loss in range of motion with repetitive use as well as no additional weakness, excess fatigability, incoordination, or lack of endurance.  These findings are consistent with the previous VA examination conducted in March 2008.   

Based on this record, the Board is unable to identify any clinical findings that would warrant an evaluation in excess of the currently assigned 10 percent for the Veteran's right knee disability under 38 C.F.R. § 4.40 and 4.45 during any period under consideration.  The current 10 percent rating adequately compensates the Veteran for any functional impairment and any current limitation of motion attributable to his service-connected right knee disability.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  The Board observes that in assigning a 10 percent disability rating for the Veteran's right knee disability, the AMC considered functional impairment.  

In sum, the Board finds that an evaluation in excess of 10 percent thereafter is not warranted for limitation of motion associated with the Veteran's service-connected musculoligamentous strain of the right knee.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected musculoligamentous strain of the right knee has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a disability rating greater than 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the March 2008 and December 2009 VA examination reports, indicate that the Veteran's right knee limitation of motion symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for limitation of motion associated with the musculoligamentous strain of the right knee for any time from February 3, 2008 to the present.


Higher evaluation for lumbar spine disability

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 [lumbosacral or cervical strain].  

The evidence of record indicates that the Veteran has been diagnosed with musculoligamentous strain of the lumbar spine.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.


Specific schedular criteria

The Veteran's lumbar spine disability is currently evaluated 10 percent disabling.  To warrant a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine greater 60 degrees or less; combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran was afforded a VA examination in March 2008.  He complained of paraspinous pain in the lower to mid back that usually occurred in the mornings, lasting about an hour and then resolving.  He also reported stiffness but no fatigue, decreased motion, weakness, spasms, pain, flare-ups, use of assistive devices, or limitation to walking.  He did not identify any bowel or bladder impairment.  

Upon examination, the VA examiner reported the absence of spasms, atrophy, guarding, pain with motion, tenderness, and weakness as well as normal muscle tone.  Range of motion testing revealed flexion up to 90 degrees, extension to 20 degrees, and lateral flexion and rotation up to 90 degrees with no pain or additional loss of motion on repetitive use.  X-ray of the Veteran's lumbar spine revealed normal results.  The examiner diagnosed the Veteran with lumbar musculoligamentous strain.  

The Veteran continued his complaints of lumbar spine pain at the July 2009 Board hearing.  Specifically, he complained of back spasms and tightness as well as pain with slight movement.  See the July 2009 Board hearing, pgs. 17-18.  His wife also noted pain when driving.  Id. at page 21.  

The Veteran was provided an additional VA examination in December 2009.  He continued his complaints of achiness, stiffness, weakness, tightness, decreased motion, and sharp pains in his back.  He also reported flare-ups which were precipitated by prolonged standing, walking, sitting, or overexertion and occurred weekly and were mild to moderate in nature and lasted up to days in duration.  He used medication for treatment.  He did not report functional limitations to walking, fatigue, weakness, or bowel or bladder impairment.  He noted that the lumbar spine disability had no effects on shopping, feeding, bathing, dressing, toileting, and grooming; mild effects on recreation and traveling; moderate effects on chores and exercise; and severe effects on sports.    

Upon physical examination, the VA examiner reported range of motion testing which revealed flexion up to 80 degrees with pain at 70 degrees, extension to 30 degrees with pain at 20 degrees, and bilateral lateral bending and rotation to 30 degrees with pain at 20 degrees on the left side and at 25 degrees on the right side.  The examiner noted some pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner could not express, without resorting to speculation, additional limitation due to repetitive use during a flare-up.  X-ray results of the Veteran's lumbar spine showed a normal impression.  The examiner diagnosed the Veteran with musculoligamentous strain of the lumbar spine.  

As discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; the combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

However, review of the evidence of record does not reveal symptomatology consistent with a 20 percent disability evaluation at any time during the course of the appeal.  Specifically, range of motion testing conducted during the March 2008 and December 2009 VA examinations (the only range of motion testing of record which were measured) revealed forward flexion of 90 degrees and 70 degrees with consideration of pain, respectively, and combined range of motion of 470 degrees and 180 degrees with consideration of pain, respectively.  These measurements are well beyond the forward flexion of 60 degrees or combined range of motion of 120 degrees contemplated by a higher rating.

Additionally, the evidence of record does not indicate that the Veteran has exhibited muscle spasms or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Crucially, the March 2008 VA examiner reported that an examination of the Veteran's spine revealed no normal muscle tone, no muscle atrophy, and no abnormal spinal curvature or gait.  Similarly, examination in December 2009 revealed a normal gait with no abnormal weight bearing.  There is no evidence to the contrary.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his lumbar spine disability, notably his difficulty with performing daily activities, flare-ups, pain, weakness, and inability to sit or stand for long periods of time.  See, e.g., the December 2009 VA examination report.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  

In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints to warrant an increased disability rating.  Specifically, during the most recent VA examination in December 2009, the Veteran was able to maintain forward flexion up to 70 degrees, extension of 20 degrees, bilateral lateral bending and rotation to 20 degrees on the left side and at 25 degrees on the right side with a combined range of motion of 180 degrees with consideration of pain.  The March 2008 VA examiner similarly noted forward flexion up to 90 degrees, extension to 20 degrees, lateral flexion and rotation up to 90 degrees for a combined range of motion of 470 degrees.  Although the December 2009 examiner could not express, without resorting to speculation, additional limitation due to repetitive use during a flare-up, he noted some pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.     

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran has not identified any neurological complications associated with his lumbar spine disability.  See, e.g., the July 2009 Board hearing transcript, page 20.  There is no medical evidence to the contrary.  
Based this record, the Board finds that separate ratings for neurological impairment of the bilateral lower extremities are not warranted.     

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected musculoligamentous strain of the lumbar spine has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a disability rating greater than 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the March 2008 and December 2009 VA examination reports, indicate that the Veteran's musculoligamentous strain of the lumbar spine symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for musculoligamentous strain of the lumbar spine for any time from February 3, 2008 to the present.
 
In sum, the Board finds that a disability rating in excess of 10 percent for the Veteran's lumbar spine disability under the General Rating Formula for Disease and Injury of the Spine is not warranted.  

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his lumbar spine disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes.  

Therefore, the Veteran's service-connected lumbar spine disability does not warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right knee and lumbar spine disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed with a heating, ventilation, air conditioning, and cooling company.  See, e.g., the December 2009 VA examination report.  The Board observes the Veteran's report December 2009 VA examiner that although he had missed less than a week in the past 12 months due to the right knee and lumbar spine disabilities, he experienced difficulty working due to the disabilities, in particular when lifting and carrying equipment.  The VA examiner noted that the Veteran's right knee and lumbar spine disabilities have "significant" effects on the Veteran's employment.  Indeed, the Board notes that it has no reason to doubt that the Veteran's right knee and lumbar spine disabilities adversely impacts his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record is absent any indication of frequent hospitalization for these disabilities during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

In granting in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected right knee and lumbar spine disabilities.  On the contrary, the Veteran has stated that he is currently employed with a heating, ventilation, air conditioning, and cooling company.  See, e.g., the December 2009 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to a separate 10 percent disability rating for slight recurrent subluxation and lateral instability of the right knee from July 14, 2009 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for service-connected musculoligamentous strain of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected musculoligamentous strain of the lumbar spine is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


